Citation Nr: 0306375	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-23 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to an effective date earlier than April 27, 
2000, for the grant of a 10 percent rating for service-
connected residuals of a recurrent sprain of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
December 1970.

This appeal arises in part from a June 1998 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision 
which denied the veteran's claim of service connection for a 
back disorder on the basis that new and material evidence 
sufficient to warrant reopening of a previously denied claim 
had not been submitted.  The appeal also arises from a June 
2000 rating decision which granted the veteran an increased 
rating for his service-connected residuals of a recurrent 
sprain of the left ankle, from 0 to 10 percent, effective 
from April 27, 2000.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held in 
Washington, DC in August 2001.

In November 2001 the Board reopened the veteran's claim for 
service connection for a back disability and remanded the 
issues listed on the title page of this action to the RO for 
further development.  The case was returned to the Board in 
December 2002.


FINDINGS OF FACT

1.  The veteran has L5-S1 degenerative disc disease that 
originated in service.

2.  An unappealed May 1997 rating decision granted service 
connection for residuals of a recurrent left ankle sprain.

3.  Following the May 1997 rating decision, the veteran was 
examined on an outpatient basis by VA for left ankle 
complaints on March 6, 1998, which is accepted as the date of 
claim; it is not factually ascertainable that the veteran's 
left ankle disability increased in severity during the one 
year prior to March 6, 1998.

4.  The veteran's left ankle disability is not shown to have 
increased in severity until March 28, 2000.


CONCLUSIONS OF LAW

1.  The veteran has degenerative disc disease at L5-S1 that 
is the result of injury incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  The criteria for an effective date of March 28, 2000, for 
the grant of a 10 percent evaluation for residuals of a 
recurrent sprain of the left ankle have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400(o)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the June 1998 rating decision which concluded that new and 
material evidence had not been presented to reopen the claim 
for service connection for back disability, and with notice 
of the June 2000 rating decision which granted a 10 percent 
evaluation for left ankle disability effective April 27, 
2000.  He was provided with statements of the case in 
September 1999 and April 2001 which collectively notified him 
of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  In December 2001, the RO advised the veteran 
of the VCAA, and specifically informed him of what evidence 
VA would obtain on his behalf and of what evidence he was 
responsible for submitting in connection with his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
December 2002 statement, the veteran indicated that he had 
provided, or the RO had obtained, all pertinent evidence in 
connection with his appeal.  The Board notes that the April 
2001 statement of the case and a November 2002 supplemental 
statement of the case provided the veteran with the 
provisions of the VCAA.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware, through 
the December 2001 correspondence from VA, of which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case and supplemental statements of the case informed the 
veteran of the information and evidence needed to 
substantiate his claims.  It is clear from submissions by and 
on behalf of the veteran that he is conversant with the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were either obtained by the 
RO or submitted by the veteran.  As noted previously, in a 
December 2002 statement the veteran explained all pertinent 
evidence had either been submitted by him, or obtained by the 
RO.  The Board also notes that, pursuant to the November 2001 
remand, pertinent records from the Social Security 
Administration (SSA) were obtained by the RO, as were records 
associated with a Workers' Compensation action.  In addition, 
the Board notes that the veteran was afforded VA examinations 
with respect to his back claim in March 2002.

The Board notes that the veteran has repeatedly asserted that 
his service medical records are incomplete.  The record 
reflects that the National Personnel Records Center (NPRC) in 
May 1977 informed VA that no additional records for the 
veteran were available, and that all records had been 
forwarded to VA in August 1976.  In July 1977 the NPRC again 
indicated that all available records had been furnished.  The 
Board has reviewed the service medical records and notes that 
they appear complete on their face.  The Board accordingly 
finds that further development in this case is not warranted. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



I.  Service connection 

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of back disability.  The service medical 
records show that the veteran was treated for left leg 
problems in March 1967 and left ankle problems in 1969, but 
no reference to a falling accident is contained in the 
records.

On file is a June 1971 employment examination report, on 
which the veteran reported a history of a back injury; the 
examiner noted that the veteran had been off from work for 30 
days.  Physical examination was negative for any relevant 
abnormalities.

On file are private medical records for October 1971 to 
September 2001 which show that X-ray studies of the veteran's 
lumbar and thoracic spines in October 1971 were negative for 
any abnormalities.  An August 1974 entry indicates that the 
veteran was off from work because of back and right leg pain.  
March 1976 X-ray studies of the lumbosacral spine revealed 
narrowing of the L5-S1 disc space and a Schmorl's node on the 
inferior aspect of the body of L5; the records contain a 
later entry which indicates that the treating physician 
(L.G.B., M.D.) reviewed a negative X-ray study report of 
October 1971 as well as the March 1976 X-ray studies, and 
concluded that the veteran had an "essentially normal dorsal 
and lumbar spine except for Schmorl's nodes involving the 
lower plates of L3-4-5 and adjacent places of 2-3 and 
questionable thinning of the disc space [of the] lumbosacral 
joint."  A March 1977 X-ray study of the dorsolumbar spine 
purportedly showed thinning of the disc space at the level of 
the lumbosacral joint and an increase in the size of the 
spurs at the level of the lower plate of L5 and upper plate 
of S1.  Subsequent X-ray studies showed evidence of 
degenerative disc disease at the L5-S1 disc space. 

In an April 1976 statement the veteran reported experiencing 
back problems at work.  He explained that he had experienced 
back problems at a job he had held prior to June 1971 (but 
after service), but not on account of any work-related 
accident.

On file are VA treatment records for May 1976 to April 2001 
which show that X-ray studies of the lumbar spine taken in 
May 1976 were normal, except for the presence of a few spurs 
in the L5-S1 area.  A July 1976 treatment note records the 
veteran's history of experiencing back pain since about 1971; 
no neurological abnormalities were present on examination.  
In later treatment notes the veteran reported that his back 
problems began in service, and the notes show treatment for a 
variety of lower back disorders including degenerative joint 
disease of the lumbosacral spine, degenerative disc disease, 
prolapsed disc at L4-L5, and anterior wedging at T12 and L1.

On his VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in June 1976, the veteran reported that 
he had sought treatment after service for back problems as 
early as in April 1971.  He indicated that he had worked in 
February 1971 at W.M., where he had experienced back 
problems, and that he worked at Y.F. beginning in June 1971; 
he indicated that he had also experienced back problems while 
working at Y.F.

In a January 1977 statement, E.E.C., M.D., indicated that he 
treated the veteran in April 1971 for back pain, and that the 
veteran's current complaints included pain and tenderness of 
the paravertebral muscles without radiation into the 
extremities.  He noted that lumbar X-ray studies in October 
1971 were negative.

Employment records for March 1977 show that the veteran 
reported injuring his back that month while lifting objects 
at work.  A February 1979 private examination report prepared 
in connection with the Workers' Compensation claim resulting 
from the March 1977 incident indicates that the veteran had a 
lumbar spinal instability and disc involvement prior to the 
March 1977 injury; the examiner concluded that the March 1977 
injury resulted in lumbar sprain, probably resulting in a 
myofascitis and other problems.

In a March 1977 statement, Dr. L.G.B. indicated that while 
the veteran injured his back in March 1977 while at work, the 
veteran had a long history of back disorders dating to 1971.  
Dr. L.G.B. noted that the veteran had not experienced any 
back trouble in service.  In a July 1978 statement, Dr. 
L.G.B. indicated that review of a 1977 X-ray study showed 
thinning of the disc space at the level of the lumbosacral 
joint.

At a July 1977 hearing before a rating board, the veteran 
reported experiencing back pains while in Germany after 
slipping from an armored personnel carrier (APC); he 
testified that he was told in service that his complaints 
were attributable to a sprain.  

In an August 1991 statement, A.L.C., M.D., indicated that the 
veteran had suffered from low back pain since 1972, but that 
the earliest X-ray evidence of any changes in the back was in 
1976.  In an October 1996 statement, Dr. A.L.C. indicated 
that the veteran had been diagnosed with degenerative disc 
disease and exposure to Agent Orange during Vietnam.

On file are records from the Social Security Administration, 
including private medical records from March 1976, which show 
that the veteran is considered disabled by that agency on 
account of discogenic and degenerative disorders of the back.

On VA examination in April 1997 diagnostic studies of the 
lumbosacral spine revealed the presence of degenerative 
changes at L4-L5 and L5-S1, as well as paracentral disc 
protrusion at L4-L5; the veteran was diagnosed with 
degenerative disease of the lumbosacral spine.

At a November 1997 hearing before a Veterans Law Judge, the 
veteran testified that he injured his back in service when he 
fell from an APC.  He indicated that he received treatment in 
service for the injury, and that he sought treatment within 
three months of his discharge from service.

In a December 16, 1997, letter, the veteran's private 
physician, S.W.W., M.D., reported that he had reviewed a 
March 1967 medical record of the veteran showing a diagnosis 
of paresthesias of the left foot and describing numbness 
located around the lateral malleolus, as well as an April 
1967 medical record indicating persistent numbness in the 
left distal lateral leg, ankle and foot.  He also reported 
that he had evaluated the veteran, who complained of numbness 
in the plantar aspect of the left foot, and that he had noted 
some changes in the veteran's left L4 dermatome on 
examination.  In addressing the question of whether the area 
of numbness may have developed as a result of the veteran's 
military service, Dr. S.W.W. concluded that it was 
"conceivable.  If, in fact, the onset was while he was in 
the military and it has been an ongoing and continuing 
problem over the past thirty years, then it is probable that 
there is a relationship" between this and military service.

In a December 23, 1997 letter, Dr. S.W.W. also reported that 
he had reviewed an October 2, 1971, entry indicating that X-
ray studies of the veteran's thoracic and lumbar spine were 
essentially normal, with the exception of Schmorl's nodes and 
a question of thinning of the lumbosacral disc space.  Dr. 
S.W.W. opined that "[i]f there was thinning of the 
lumbosacral disc space at that time, then it suggests early 
changes were taking place.  The early changes would most 
likely be a reflection of early degenerative disc disease at 
that level."  He further reported, in a March 1, 1999, 
letter, that he had reviewed the veteran's claims file, and 
that the veteran had evidence of a thinning lumbosacral disc 
found on X-ray in 1971.  He concluded that "[t]his finding 
would then document that his degenerative disc disease was 
present prior to his discharge from military service."

The report of a February 1998 examination of the veteran by 
J.S.C., M.D., records the veteran's assertion that he landed 
on his spine in service after falling from an APC, and that 
he had experienced back problems since the incident.

In a March 9, 1999 letter, Dr. A.L.C. reported that 1971 X-
ray studies of the veteran's back indicated degenerative 
changes.  He concluded that the "finding of the x-ray 
diagnosis of degenerative arthritis following [the veteran's] 
discharge by one year would indicate that the degenerative 
changes in his back would have begun before he left the 
service."

In a March 10, 1999 letter, Dr. S.W.W. again addressed the 
issue of a nexus between the veteran's military service and 
his back disability.  Dr. S.W.W. reported that the October 2, 
1971, X-ray studies of the veteran's lumbar spine showed 
questionable thinning of the disc space at the lumbosacral 
joint.  He claimed that because the finding was reported as 
"questionable" he believed that they did not know for sure 
whether there was truly thinning of the disc or not.  He 
indicated that, "[k]nowing what I do now about the condition 
of [the veteran's] lumbar spine it is my opinion that in all 
likelihood some thinning of the disc was present at that time 
given that they questioned it."  Dr. S.W.W. indicated that 
he considered it to be "an early sign" of the veteran's 
present condition, and that it was as likely as not that the 
thinning began in service.  In a March 2000 letter, Dr. 
S.W.W. explained that the record upon which he was basing his 
opinion were those records present in the claims file.

On file is the transcript of a June 2000 hearing of the 
veteran before the Worker's Compensation Board of Indiana.  
He testified at that time that he had a back disability 
before he was hired in June 1971, and that he injured his 
back in an accident at work in 1977.

In a January 2, 2001, letter, D.H.L., M.D., indicated that he 
had reviewed the veteran's service and post-service medical 
records.  He reported that "[b]ased on this information, it 
is my opinion, to a reasonable degree of medical probability 
that [the veteran] did indeed have a history of a back injury 
and a neurological abnormality on examination of the left leg 
associated with [his] service."

The veteran was afforded a hearing before a hearing officer 
at the RO in February 2001, at which time he reported 
injuring his back after slipping on the ramp of an APC in 
1968 or 1969 while in Germany.  He testified that he had 
experienced leg disturbances even before the referenced 
injury and that he was treated several times in service for 
the injury.  The veteran testified that while he had 
experienced back problems while working at his first job 
after service, the position was not one which had required 
strenuous physical exertion.

At his August 2001 hearing before the undersigned, the 
veteran testified that he had experienced problems with his 
back while in service and ever since service, and that 
several physicians had informed him that his back disability 
was related to service.

The veteran was afforded a VA orthopedic examination in March 
2002, at which time he reported injuring his back in service 
after falling from an APC; he indicated that his back 
symptoms were present at his discharge and that his back pain 
started radiating shortly after service, with increased 
paresthesia.  Following examination of the veteran and review 
of the claims files, the examiner concluded that the veteran 
sustained mild back trauma from his reported falling incident 
in service, and that the veteran's current back symptoms were 
related to the referenced service trauma.

On VA neurological examination in March 2002, the veteran 
reiterated his account of how he injured his back in service.  
Following examination of the veteran and review of his claims 
files, the examiner concluded that the veteran's symptoms 
were most consistent with an L5-S1 radiculopathy.  The 
examiner indicated that she was unable to state with 
certainty that the veteran's current symptoms were secondary 
to pathology present prior to 1976, but she concluded that in 
light of the presence of back pain and radicular symptoms 
beginning in 1971, it was conceivable that the veteran was 
experiencing symptoms of radiculopathy at that time but had 
not yet manifested any pathology on X-ray studies.

On file is a March 2002 statement by Dr. S.W.W., who 
indicates that he had reviewed the opinion of the March 2002 
VA neurologist as well as the medical records contemporaneous 
with the veteran's October 1971 X-ray studies.  He noted that 
the referenced medical records suggested that the October 
1971 X-ray studies showed questionable thinning of the disc 
space at the lumbosacral joint, and he concluded that the 
thinning likely was present, but subtle, and that the 
thinning would have been the earliest sign of disc 
degeneration at the lumbosacral joint level.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence of arthritis during wartime 
service may be presumed if it is manifested to a compensable 
degree within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Although service medical records are negative for any mention 
of an incident involving a fall from an APC, the Board finds 
the veteran's testimony as to the incident to be credible.  
Moreover, while the service medical records are similarly 
silent for any complaints or findings specific to the 
veteran's low back, the March 2002 VA orthopedic examiner 
concluded that the veteran's current symptoms were likely 
related to the back trauma the veteran sustained in service, 
and the opinion of the March 2002 VA neurologist was also 
somewhat supportive of the veteran's claim.  The record 
reflects that Dr. S.W.W. has also concluded that the 
veteran's lower back disorder is related to service, although 
he based his opinion primarily on his interpretation of Dr. 
L.G.B.'s entry concerning the content of X-ray studies taken 
on October 2, 1971.  The Board notes that while Dr. S.W.W. 
believes that the referenced entry indicates that the October 
1971 X-ray study showed questionable thinning of the disc 
space, the actual description by Dr. L.G.B. of the X-ray 
study was that there were no abnormalities; he noted the 
presence of questionable thinning only when describing the 
March 1976 X-ray study.
 
In any event, the March 2002 VA examiners have indicated that 
the veteran's claimed back disability actually consists of 
degenerative disc disease, and the March 2002 orthopedic 
examiner in particular has related the current low back 
disorder to the veteran's period of service.  The above 
opinions were based on a review of the veteran's claims files 
as well as on examination of the veteran, and are consistent 
with several other medical opinions favorable to the instant 
claim.  In light of the above, the Board finds that the 
evidence supporting the claim is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
in order for L5-S1 degenerative disc disease.

II.  Earlier effective date

Factual background

Service connection for residuals of a recurrent left ankle 
sprain was granted in May 1997; the disability was evaluated 
as non-compensably disabling effective October 9, 1996.  The 
veteran was notified of the May 1997 decision and of his 
appellate rights with respect thereto, but he did not appeal 
the decision.  The Board notes that VA treatment records for 
June 1976 through May 1997 show periodic complaints by the 
veteran of radiating low back pain involving his left lower 
extremity, typically attributed to a low back disorder, but 
are negative for any reference to left ankle abnormalities.

VA treatment records from 1997 to April 2001 continue to show 
periodic complaints by the veteran of radiating low back pain 
involving his left lower extremity.  A December 1997 
treatment note documents complaints of left foot numbness and 
pain radiating into the left leg and hip; physical 
examination disclosed the presence of paravertebral spasm, as 
well as decreased sensation of the left foot and leg, and the 
veteran was diagnosed with lumbar disc disease.  On March 6, 
1998, the veteran presented with complaints of left ankle 
pain and swelling of recent onset.  Physical examination 
disclosed the absence of any clinical evidence of left ankle 
abnormality or deformity, and X-ray studies of the ankle were 
unremarkable except for the presence of arterial 
calcifications; the calcifications were thought to possibly 
be related to atherosclerotic changes or diabetes.  The 
veteran was diagnosed with question of left ankle sprain.  A 
March 28, 2000, treatment note indicates that the veteran 
presented with complaints of left ankle pain and swelling 
which he contended had been present for the previous 5 years; 
he reported that ambulation or prolonged standing or walking 
aggravated his ankle problems.  Physical examination 
disclosed the presence of full range of left ankle motion 
without evidence of joint effusion.  The treating physician 
noted the presence of minimal discomfort on range of motion 
testing, and the veteran's gait was noted to involve mild 
inversion of the left ankle.  X-ray studies of the left ankle 
were negative for pertinent abnormalities and the treating 
physician noted that there was no evidence of left ankle 
degenerative arthritis.  The veteran was diagnosed with 
probable left ankle pain secondary to back problems and 
muscular imbalance.  

In January 1998, a copy of an August 1997 decision by an SSA 
Attorney Advisor was received into the claims files; the 
decision contained no reference to the veteran's left ankle.  
Other private medical records were received in January 1998, 
none of which document any complaints or abnormal findings 
concerning the veteran's left ankle.  A February 1998 
examination report of the veteran by J.S.C., M.D., received 
in February 1998, recorded the veteran's complaint of 
radiating low back pain and documented the presence on 
examination of an antalgic gait, but Dr. J.S.C. noted that 
the veteran was able to stand on his heels and toes and that 
the veteran had full ankle strength.  

On April 27, 2000, the veteran submitted a statement in which 
he essentially requested assignment of an increased rating 
for his left ankle disability.  Submitted with his statement 
were private medical records which showed than on April 6, 
2000, he was evaluated for left lower extremity complaints, 
including ankle pain, at which time X-ray studies of the left 
ankle revealed degenerative changes about the navicular, as 
well as evidence of borderline instability.

Thereafter, the veteran was afforded a VA examination in May 
2000, at which time he reported experiencing limitation of 
left ankle motion, as well as swelling and giving way of the 
joint.  Range of left ankle motion testing revealed 
dorsiflexion to 15 degrees, with aching present at 10 
degrees; and plantar flexion to 25 degrees, with pain present 
at 20 degrees.  The ankle was tender to palpation and 
exhibited mild instability.  The veteran was diagnosed with 
recurrent sprain of the left ankle, as well as with mild 
degenerative changes in the navicular area.

In a June 2000 rating decision, the RO increased the 
evaluation assigned the veteran's left ankle disability to 10 
percent disabling, effective April 27, 2000.  

Thereafter, a July 2000 private examination report by D.H.L., 
M.D., was received, indicating the absence on examination of 
any left ankle swelling or erythema; the veteran retained 
full range of left ankle motion, without evidence of laxity 
or discomfort.

At his August 2001 hearing before the undersigned, the 
veteran testified that he was entitled to an effective date 
of March 1998 for the grant of a compensable rating for his 
left ankle disability.  He explained that he was experiencing 
the same left ankle symptoms in March 1998 that he was 
experiencing in April 2000, namely numbness, pain, swelling 
and limitation of motion.  He testified that his symptoms 
worsened in March 1998.

Received in December 2001 were records from the SSA which 
showed that the veteran exhibited full range of left ankle 
motion on SSA examinations in September 1995 and August 1996.  
Additional records received from the SSA in December 2001 
include private medical records dated from March 1976, which 
are negative for any reference to left ankle abnormalities.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).  However, the 
effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2002).  But see Harper v. Brown, 10 Vet. App. 
125 (1997).  

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1) (2002).  The date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2002).  
The date of receipt by VA of examination reports, clinical 
records and transcripts of records will be accepted as the 
date of receipt of a claim if received from State, county, 
municipal, recognized private institutions, or other 
Government hospitals, where such records are submitted by or 
on behalf of the claimant and entitlement is shown.  
38 C.F.R. § 3.157(b)(3) (2002). 

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2002).

A 10 percent rating is warranted for moderate limitation of 
ankle motion.  A 20 percent evaluation is warranted for 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran did not appeal the May 1997 rating decision 
granting service connection for left ankle disability and 
assigning a non-compensable evaluation therefor, and that 
decision is therefore final.



Following the unappealed May 1997 rating decision, no 
communication from the veteran or any representative 
pertaining to the veteran's left ankle disability was 
received until April 27, 2000.  However, as the record shows 
that following the May 1997 rating decision the veteran's 
left ankle was examined in connection with complaints 
specific to that joint on March 6, 1998, the Board concludes, 
in accordance with 38 C.F.R. § 3.157, that the date of the 
veteran's claim for an increased rating for left ankle 
disability is March 6, 1998.  The Board notes that the record 
is devoid of any VA medical records for the period between 
May 1997 and March 6, 1998, which could constitute an 
informal claim earlier than March 6, 1998.  In this regard, 
the Board acknowledges the veteran's contention that the 
December 1997 treatment record documenting left lower 
extremity complaints could be accepted as the date of claim 
but points out that the veteran was examined at that time for 
left lower extremity complaints in connection with his lower 
back disorder; the veteran did not report any complaints 
specific to his left ankle, and no left ankle findings were 
in fact made at that time.  Nor did the veteran report any 
complaints specific to his left ankle until March 6, 1998, 
and none of the treatment records otherwise records any 
findings with respect to the ankle until that time.  
Consequently, the earliest date of claim in the instant case 
following the May 1997 rating decision is March 6, 1998.

While the date of claim in the instant case for an increased 
rating for the veteran's left ankle disability is March 6, 
1998, the Board nevertheless concludes that entitlement to a 
compensable rating for the left ankle disability did not 
arise until March 28, 2000.  In this regard, the Board points 
out that while the veteran reported left ankle symptoms 
including pain and swelling on March 6, 1998, physical 
examination of the ankle was negative for any identified 
abnormalities, and X-ray studies of the ankle were 
unremarkable.  (The Board notes that, while the veteran 
suggests that the arterial calcifications noted on X-ray 
examination in March 1998 showed that his left ankle disorder 
had increased in severity, the arterial calcifications are 
not a part of the veteran's service-connected left ankle 
disability.)



Following the March 1998 visit for his left ankle problems, 
there is no further reference to any left ankle complaints or 
findings in VA or private medical records on file until March 
28, 2000, at which time the veteran was found to exhibit 
minimal discomfort on range of left ankle motion testing, as 
well as mild inversion of the ankle on gait testing.  While 
he exhibited full range of left ankle motion at that time, 
given the presence of at least some discomfort on motion 
testing, the Board concludes that the veteran's range of left 
ankle motion was functionally limited to a compensable degree 
at that point.  See DeLuca, supra.  The Board notes that on 
private examination the next month, the veteran presented 
with evidence of borderline left ankle instability, and that 
VA examination in May 2000 disclosed the presence of 
restricted left ankle motion secondary to aching, as well as 
mild instability of the ankle.

In sum, following the May 1997 rating decision the earliest 
date of claim for an increase for the veteran's service-
connected left ankle disability is March 6, 1998, but 
entitlement to a compensable rating for that disability did 
not arise until March 28, 2000.  In addition, given the 
absence of any evidence of left ankle complaints or pertinent 
findings from the veteran's discharge from service until 
March 6, 1998, there is no basis on which to conclude that an 
increase in disability was factually ascertainable in the 
year prior to March 6, 1998.

As discussed previously, the effective date of a claim for 
increase is the date of claim or the date entitlement arose, 
whichever is the later.  In the instant case, the March 6, 
1998, VA treatment note is accepted as the date of claim, but 
the record shows that entitlement did not arise until March 
28, 2000.  Accordingly, the veteran is entitled to an 
effective date of March 28, 2000, but no earlier, for the 
grant of a 10 percent rating for his left ankle disability.




ORDER

Entitlement to service connection for L5-S1 degenerative disc 
disease is granted.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of March 28, 
2000, for the grant of a 10 percent evaluation for recurrent 
sprain of the left ankle is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

